 1   MICHAEL BAILEY
     United States Attorney
 2   ANNA WRIGHT
     Assistant U.S. Attorney
 3   NATHANIEL J. WALTERS
 4   Assistant U.S. Attorney
     State Bar No.: 029708
 5   405 West Congress, Suite 4800
     Tucson, Arizona 85701-5040
 6   Telephone: (520) 620-7300
     E-mail: anna.wright@usdoj.gov
 7           nathaniel.walters@usdoj.gov
     Attorneys for Plaintiff
 8
 9
10                        IN THE UNITED STATES DISTRICT COURT
11                              FOR THE DISTRICT OF ARIZONA
12
     United States of America,
13                                                          18-CR-223-TUC-RCC (DTF)
                             Plaintiff,
14                                                  GOVERNMENT’S MOTION TO APPOINT
             vs.                                      COUNSEL TO SUSANNAH BROWN
15
16   Scott Daniel Warren,
17                          Defendant.
18
19          The United States of America, by and through its attorneys undersigned, hereby
20   submits this motion to appoint counsel to Susannah Brown.
21          Susannah Brown testified as a witness for the defendant in the first trial in this
22   matter. TR 6/4/19 at 124-194. As the government argued in closing, her testimony
23   demonstrated that she conspired with the defendant to harbor two illegal aliens at the Barn
24   from January 14 to January, 17, 2017. See TR 6/7/19 at 7-8, 22-24, 26. As such, she may
25   further expose herself to criminal liability if she testifies at the retrial. Counsel for the
26   defendant recently informed the government that, “given the accusations [the government]
27   has made against [Ms. Brown], [they] fully expect[ ] her to invoke her Fifth Amendment
28   rights at retrial.” Therefore, in an abundance of caution, the government believes Ms.
 1   Brown should be appointed counsel to advise her regarding her potential testimony at the
 2   retrial.
 3              Respectfully submitted this 30th day of September, 2019.
 4
                                                 MICHAEL BAILEY
 5                                               United States Attorney
 6                                               District of Arizona

 7                                               /s/ Anna R. Wright & Nathaniel J. Walters
 8
                                                 ANNA WRIGHT &
 9                                               NATHANIEL J. WALTERS
10                                               Assistant U.S. Attorneys

11
     Copy of the foregoing served electronically or by
12   other means this 30th day of September, 2019 to:

13   All ECF Participants

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -2-
